United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Arlington, WA, Employer
__________________________________________
Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-808
Issued: September 27, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application received on February 11, 2011 appellant filed for review of a
November 16, 2010 decision of the Office of Workers’ Compensation Programs (OWCP). The
appeal was docketed as No. 11-808. On appeal appellant requested an oral argument on his
claim. He stated that he wished to discuss four issues with respect to the termination of
compensation based on refusal of suitable work. Appellant indicated there were both procedural
and substantive issues raised in the November 16, 2010 OWCP decision.
The Board has duly considered the matter and finds that appellant’s timely request for
oral argument should be granted. Appellant has requested an oral argument to address issues
regarding the termination of compensation effective November 15, 2010 pursuant to 5 U.S.C.
§ 8106(c)(2). According to 20 C.F.R. § 501.5(a), oral argument may be held in the discretion of
the Board. The Board, in its discretion, grants oral argument.

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-808 be granted.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

